LAUREN CHASE, Respondent Below, Appellant,
v.
DOROTHY LOGAN, Petitioner Below, Appellee.
No. 170, 2009.
Supreme Court of Delaware.
July 21, 2009.

ORDER
MYRON T. STEELE, Chief Justice
This 21st day of July 2009, it appears to the Court that, on June 3, 2009, the Court issued a notice to show cause why this appeal should not be dismissed pursuant to Supreme Court Rule 29(b) for the appellant's failure to diligently prosecute the appeal by not by paying the Family Court filing fee and transcript costs. The appellant has failed to respond to the notice to show cause within the required ten-day period; therefore, dismissal of this action is deemed to be unopposed.
NOW, THEREFORE, IT IS HEREBY ORDERED, pursuant to Supreme Court Rules 3(b) and 29(b), that the within appeal is DISMISSED.